



EXHIBIT 10.2




May 5, 2015


Jonathan Olsoff
c/o Sotheby’s
1334 York Avenue
New York, New York 10021




Dear Jonathan:


This letter agreement (the "Agreement") sets forth our understanding with
respect to your rights and obligations in the event of the termination of your
employment with Sotheby’s (together with all of its subsidiaries and related
entities, “Sotheby’s” or the “Company”). This Agreement is being provided to you
because, in your new, more senior position, you are a key employee at the
Company and perform highly specialized and unique duties for the Company.
Consequently, Sotheby’s is offering you the following terms and financial
enhancements to ensure your continued loyalty to the Company, and so that you
will focus fully and exclusively on your job duties at Sotheby’s. Defined terms
used herein are used with the meanings given to them in Exhibit A.
(1)
Severance Arrangements.



a)
If at any time from the date hereof through May 5, 2016 (the “Applicable
Period”), your employment by the Company is terminated by you for Good Reason or
by the Company without Cause, the Company shall pay you the following:



(i)
Within fifteen (15) days of your termination date, payment of the sum of any
unpaid base salary through the date of termination and within sixty (60) days of
your termination date any unpaid and approved cash incentive compensation amount
for the prior calendar year prior to your date of termination; and,
reimbursement for any approved unreimbursed expenses incurred through the date
of termination (“Accrued Obligations”);



(ii)
Payment of $1,475,000, which shall be in lieu of any other payments or benefits
to which you might otherwise be entitled, including but not limited to, any
payments or benefits for which you could be eligible under the Sotheby’s, Inc.
Severance Plan, any amended version of such Plan, or successor plan (the
“Plan”). This amount shall be paid within seventy-four (74) days of termination
of employment, provided all conditions for receipt of this payment have been met
and shall otherwise be forfeited.



b)
If during the Applicable Period, your employment is terminated by the Company
for Cause, this Agreement shall terminate without further obligation to you,
except that the Company shall pay you any Accrued Obligations as defined above
and shall continue to be obligated to you with respect to vested benefits in
accordance with the terms of the applicable plans. Other than Accrued
Obligations, you will not be eligible for any incentive compensation for any
period prior to or after the date of termination of your






--------------------------------------------------------------------------------





employment.


c)
If during the Applicable Period, your employment is terminated by the Company
because of your permanent disability or death, this Agreement shall terminate
without further obligation to you, except that the Company shall pay you or your
estate any Accrued Obligations as defined above and shall continue to be
obligated to you or your estate with respect to vested benefits in accordance
with the terms of the applicable plans. Other than Accrued Obligations, you will
not be eligible for any incentive compensation for any period prior to or after
the date of termination of your employment.



d)
During the term of this Agreement, you hereby agree to waive irrevocably any
rights or benefits under the Plan in its current form, as it may be amended from
time to time, or under a successor plan. Upon expiration of this Agreement, if
you and the Company do not enter into a mutually agreed new severance agreement,
you will become eligible for benefits under the terms of the Company’s severance
plan in effect at that time.



e)
This Agreement may be terminated by mutual consent of the Parties without any
payment obligation.



f)
Any payments payable pursuant to this Paragraph 1 beyond Accrued Obligations
shall only be payable if you deliver to the Company a release, in a form
acceptable to the Company, as similarly required under the Plan, of any and all
your claims (except with regard to claims for payments or benefits specifically
payable or providable hereunder which are not yet paid as of the effective date
of the release, claims for vested accrued benefits, claims under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or claims
relating to any rights of indemnification under the Company’s certificate of
incorporation or by-laws or claims under any directors and officers liability
insurance policy) occurring up to the release date with regard to the Company
and its respective past or present officers, directors and employees and such
release becomes effective not later than the seventy-fourth (74th) day after
termination of employment. If the seventy-four (74) day period spans more than
one calendar year, any amounts payable pursuant to the Paragraph (1) in excess
of Accrued Obligations shall not be made earlier than the first business day of
the second calendar year.



(2)
Certain Agreements. In consideration of the undertakings by the Company in
Paragraph (1), you agree to be bound by the covenants and agreements set forth
in Exhibit B hereto.



(3)
Miscellaneous. You may not assign your rights or delegate your obligations under
this Agreement. Sotheby’s shall be entitled to withhold from any payments or
deemed payments under this Agreement any amount of withholding required by law.
This Agreement constitutes the entire agreement between you and Sotheby’s
concerning the subject matter of your employment and supersedes any prior
employment, severance, or notice and non-compete agreement between the parties.
Any waiver or amendment of any provision of this Agreement must be in writing
and signed by both parties.



(4)
Legal and Equitable Remedies. Sotheby’s shall be entitled to enjoin a violation
by you of any provision hereof, including, but not limited to, the obligations
in Exhibit B. Moreover, the parties hereto acknowledge that the damages suffered
by Sotheby’s as a result of any violation of this Agreement may be difficult to
ascertain. Accordingly, the parties agree that in the event of a






--------------------------------------------------------------------------------





breach of this Agreement by you, Sotheby’s shall be entitled to specific
enforcement by injunctive relief of your obligations to Sotheby’s. The remedies
referred to above shall not be deemed to be exclusive of any other remedies
available to Sotheby’s, including to enforce the performance or observation of
the covenants and agreements contained in this Agreement.


(5)
Arbitration. Any dispute, controversy or claim arising out of or relating to
this agreement, or breach thereof (other than an action or proceeding for an
injunction or other equitable relief pursuant to Paragraph 4 hereof), shall be
settled by arbitration in New York City in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association by a single arbitrator. Any rights, defenses, or remedies available
in a court of competent jurisdiction shall also be available to the parties in
arbitration. The arbitrator’s award shall be final and binding upon both
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in any state of the United States or country or application may be
made to such court for a judicial acceptance of the award and such enforcement
as the law of such jurisdiction may require or allow.



(6)
Severability. If at any time there is a judicial determination by any court of
competent jurisdiction that any provision of this Agreement is unenforceable
against you, the other provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum extent as the court may
judicially determine or indicate to be enforceable under New York law.



(7)
Choice of Law/Choice of Forum. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York irrespective
of the principles of conflicts of law, and you consent to the jurisdiction of
the state and federal courts situated in New York City for the purpose of
adjudicating any dispute relating to this Agreement.



(8)
Binding on Successor Company. This Agreement shall remain in effect and be
binding upon any successor or assign of Sotheby’s including any entity that
(whether directly or indirectly, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation or otherwise) is
the survivor of the Company or that acquires the Company and/or substantially
all the assets of the Company, and such successor entity shall be deemed the
“Company” for purposes of this Agreement.



(9)
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to you at the address set forth on
the initial page of this Agreement and to the Company at Sotheby’s, 1334 York
Avenue, New York, New York 10021, Attention: Executive Vice President, Worldwide
Head of Human Resources, or to such other address as either party may have
furnished to the other in writing in accordance herewith. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five (5) days after
the date of deposit in the United States mail, except that notice of change of
address shall be effective only upon receipt.






--------------------------------------------------------------------------------







Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.


Very truly yours,


SOTHEBY’S




By:        /S/ TAD SMITH
Tad Smith
President and Chief Executive Officer
                


Read, accepted and agreed to this
6th day of May, 2015
/S/ JONATHAN OLSOFF
Jonathan Olsoff





--------------------------------------------------------------------------------





EXHIBIT A




DEFINITIONS




“Cause” shall mean and be limited to:


a)
conviction of a felony crime;

b)
fraud, willful malfeasance, gross negligence, or any other act in connection
with performance of your duties which is materially injurious to the Company; or

c)
any material breach of this Agreement by you.



“Good Reason” shall mean the occurrence of any of the following events:
a)
any material breach of this Agreement by the Company;

b)
your being required to relocate to a principal place of business more than fifty
(50) miles outside New York, New York without your express consent; or

c)
any action by the Company that results in a reduction of 10% or more of your
base salary without your express consent (except in connection with the
termination of your employment for Cause or as a result of your death or
Permanent Disability or temporarily as a result of your illness or other
absence).



Provided, however, that you shall provide the Company thirty (30) days’ prior
written notice from the date one of the above-referenced events occurs
constitiuting Good Reason that you are terminating your employment for Good
Reason, and the Company shall have thirty (30) days following the receipt of
that written notice to correct such circumstances.
“Permanent Disability” shall mean, and be limited to, any physical or mental
illness, disability or impairment that has prevented you from continuing the
performance of the essential functions of your position with reasonable
accommodation for a period in excess of six (6) consecutive months.





--------------------------------------------------------------------------------







EXHIBIT B




CERTAIN AGREEMENTS




Notice, Non-Compete, Non-Disparagement and Non-Solicitation Agreement.


I.
Notice Period

A.You agree that in the event you decide to resign from employment with the
Company, you will provide six (6) months advance written notice of resignation
to the Executive Vice President of Human Resources, and the Company agrees that
it will not terminate your employment, other than for Cause, death or
disability, without providing you six (6) months advance written notice (“Notice
Period”) in addition to any of the other obligations herein.


B.The Company may at any time and in its sole discretion (whether or not any
notice of termination has been given) terminate your employment with immediate
effect subject to the provisions herein, and subsequently make a payment in lieu
of providing notice. This payment will comprise solely your base salary (at the
rate payable when this option is exercised) for the length of the remaining
Notice Period, and shall be subject to any applicable withholdings. In
accordance with the Company’s employee benefits plans, all benefits will cease
upon termination of employment, and you will not be eligible for such benefits
for any portion of the Notice Period for which pay in lieu of notice is
provided. You will not, under any circumstances, have any right to payment in
lieu of working notice unless the Company has exercised its option to pay in
lieu of providing notice. The payment in lieu of notice may, at the Company’s
sole discretion, be made in a lump sum within fifteen (15) days of your
termination date. You will no longer be eligible for any incentive compensation
once notice of termination from employment is given either by the Company or by
you.


C.Following service of notice to terminate your employment by either party, or
if you purport to terminate your employment in breach of contract (and subject
to the Company exercising its right to terminate your employment forthwith for
Cause or for death or disability during the Notice Period or by exercising its
right to make you a payment in lieu of providing notice), for the remainder of
the Notice Period:


1.You will remain an employee of the Company.


2.You will undertake all such duties and responsibilities as may be assigned by
the Company including, but not limited to, duties to assist the Company with
your transition from employment with the Company and maintaining the Company’s
business, business relationships and goodwill.


3.You will comply with all Company policies including, but not limited to the
Code of Conduct and all policies and agreements related to maintaining the
confidentiality of the Company’s confidential and proprietary information and
trade secrets.


4.You will not disclose to any person other than your spouse, attorney and/or
tax advisor the fact that you plan to leave or resign from the Company until the
Company





--------------------------------------------------------------------------------





determines that such disclosure shall be made. Without limiting the generality
of the foregoing, during the Notice Period, you will not announce to, contact or
advise any clients, customers, vendors, or suppliers regarding your impending
termination.


5.You will not work on a full or part time basis or provide any services for
another person, firm or corporation.
  
6.The Company may, by written notice, place you on garden leave for the whole or
any part of the Notice Period. During any period of garden leave:


a)The Company shall be under no obligation to provide any work to you and may
revoke any powers you hold on behalf of the Company;


b)The Company may require you to carry out alternative duties or to only perform
such specific duties as are expressly assigned to you, at such location
(including your current location) as the Company may decide;


c)You shall remain an employee of the Company and bound by the terms of this
Agreement (including any implied duties of good faith and fidelity);


d)You shall continue to receive your base salary and all contractual benefits in
the usual way and subject to the terms of any benefit arrangement;


e)The Company may exclude you from any premises of the Company; and


f)The Company may require you not to contact or deal with (or attempt to contact
or deal with) any officer, employee, consultant, client, customer, supplier,
agent, distributor, shareholder, adviser or other business contact of the
Company.


II.
Non-Compete Period



You acknowledge and agree that the Company is engaged in a highly competitive
business and that by virtue of your position and responsibilities with the
Company and your access to the Company’s confidential information, engaging in
any business which is directly competitive with the Company during your
employment with the Company and during the Restricted Period will cause it great
and irreparable harm. Accordingly, for twelve (12) months following the service
of notice of termination of your employment by either party (the “Restricted
Period”), you agree that you will not, directly or indirectly, whether on you
own behalf or on behalf of, or in conjunction with, any firm, company or person
or other business entity of any kind, or whether as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity, consult for,
become employed by, engaged by or otherwise provide services to, or solicit or
accept any funds, loans or other consideration from (i) Christie’s, Bonhams,
Poly Auctions, China Guardian or Phillips or any affiliate or successor of such
entities in competition with the Company or (ii) any other business concern that
is (or intends to be) in competition with any Restricted Business. In this
Agreement, Restricted Business means services of the same type as, similar to or
competitive with services supplied or contemplated by the Company as of the date
of the termination of your employment provided that you during the two (2) years
prior to the termination of your employment you: (i) were involved, directly or
indirectly, in the supply of such services at any time during the 24-month
period up to and including the date of termination of your employment or (ii)
acquired confidential information related to such actual or contemplated
services.





--------------------------------------------------------------------------------







III.
Non-Solicitation



In addition to the foregoing, during the Restricted Period, you agree that you
will not, either alone or in concert with others, and will not cause another to,
in any such case, directly or indirectly


a)hire, recruit, solicit or induce any Sotheby’s employees to terminate their
employment with Sotheby’s;


b)solicit the business of, do business with, or seek to do business with, any
client of the Company;


c)encourage or assist any competitor of the Company to solicit or service any
client of the Company; or


d)otherwise induce any client of the Company to cease doing business with, or
lessen its business with, the Company.


IV.
Non-Disparagement



You agree, during and after your employment, to refrain from disparaging the
Company, its subsidiaries and affiliates, including, without limitation, making
derogatory comments about the character or ability of the Company or its
directors, officers, shareholders, agents or representatives. The foregoing
non-disparagement covenant shall not apply to statements in proceedings to
enforce your rights or defend your claims under this Agreement and other legally
required testimony.


V.
Confidentiality Agreement



As a condition to your continued employment by the Company and in consideration
for this Agreement, you reaffirm your agreement to be bound by the Company’s
Confidentiality Agreement, Compliance Policies, including but not limited to,
its Auction Rules, Code of Business Conduct and Ethics, Worldwide Conflicts of
Interest Policy, and Human Resources polices.


VI.
Miscellaneous



Sotheby’s reserves the right to waive all or any part of the terms and
conditions of this Agreement under appropriate circumstances, in its sole
discretion. Any such waiver must be in writing and signed by the Executive Vice
President of Human Resources. No waiver by the Company of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
Company of any right under this Agreement shall be construed as a waiver of any
other right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.


If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Agreement is unenforceable against you, the provisions of this
Agreement shall not be deemed void but shall be deemed amended to apply as to
such maximum time period, geographical scope and to such other maximum extent as
the court may judicially determine or indicate to be enforceable. You understand
and agree that, during the Restricted Period, you are not prohibited from
obtaining alternative employment subject to the provisions above.







